DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.

Response To the Arguments
Applicant’s representative argues that claims 1-15 AND 17-18 are not directed to an abstract 
idea.
	In response, the claims recite the monitoring of an insurance claim and when a rejected insurance claim is detected, calculating an effective savings estimate and transmitting the effective estimate to a  pharmacy system.  The calculating of an insurance claim involves a business method and a certain method of organizing human activity.
	Claim 1 does not recite a computer, processor or modules being executed by a computer or processor to perform the steps of the claims.  The claim recites connecting to a “pharmacy system”.  The claimed pharmacy system is not performing any computerized functions.   

The newly added limitation to claim 1 of transmitting the effective savings estimate to the pharmacy system is regarded as an insignificant post solution activity.  The claimed pharmacy system does not perform any functions.  
Applicant’s representative then argues that the Supreme Court has not created a clear rule to determine when a patent is directed to an abstract idea and cites “Comcast Cable Comm’nc, LLC  V.  Sprint Co., LP, 203 F.  Supp. 3d 499, 524 (E.D. Penn. Aug. 24, 2016), Alice Corp. Pty. Ltd  v.  CLS Bank Int’l 134 S. Ct. 2347, 2355), Enfish and DDR. 
In response, the claims merely recite a generic processor to perform the claimed functions.  These types of functions are functions that a generic computer may achieve and they are also functions which similarly the Courts found to be abstract.  The claimed “pharmacy system” is not performing any functions and also  is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant is to be reminded that Court has guided that: “[T]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added).   The court further emphasizes that “eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017); see also Affinity Labs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).  
The instant claims merely stores extracted data, detects data, monitors data and transmits data.  These functions are not even recited to be performed by a generic computer, processor, executed modules codes or program.  Even assuming such, these functions are routine and generic computer functions for processing or effecting the abstract idea.  Hence, there is not a significant improvement of a processor, the claimed pharmacy system or the architecture of the overall system
 	See also Alice Corp. 134 S.Ct. at 2358 ("[T]he mere  recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible  invention... Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional feature[s] that provides  any practical assurance that the process is more than a  drafting effort designed to monopolize  the [abstract] itself.") and Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266,  1280 (Fed. Cir. 2012).
	The judicial exception is not integrated into a practical application. It should also be noted that there is not a specific or new algorithm noted in the applicant’s specification to generate the analytic data.  The claimed system noted in the applicant's specification is a generic system or processor.  There is not a showing or description of  the claimed pharmacy system.  Furthermore, there is a lacking of evidence that the claims improve the manner in which the claimed processor may perform any functions, as the claims in Enfish had performed their claimed invention via a “self-referential table” for a computer database.  Applicant is being referred to Enfish, 822, F.3d at 1327, 1337.    In fact, none of the steps and elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed pharmacy system is intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific improvement to the way computers operate,” as explained in Enflsh, 822 F.3d at 1336; or (3) an “unconventional technological solution ... to a technological problem” that “improve[s] the performance of the system itself,” as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).
Furthermore, the claims in DDR Holdings were determined to be "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.".   The instant claims recite an input device coupled with a processor in a communication network.  While the claims do recite a communication network, a processor and an input device, the examiner notes that this is a conventional communication network.  The application of such a network system for performing routine computer functions for facilitating trades or business functions is not patent eligible under 35 USC 101.   The instant claims do not appear to improve on any technology.  The problem that was solved in DDR was with the architecture of their overall system. 
Accordingly, the Applicant’s arguments in regard to claims 1-15 and 17-18 are not convincing.
The 35 USC 103 arguments and the Examiner’s response.
Applicant’s representative argues that the Office Action’s attempted use of Official Notice is improper, and that the limitation of  transmitting an effective savings estimate to the pharmacy system” as discussed in the Specification, seeks to fix a gap in the pharmaceutical claims process that does not currently “quantify the cost savings that can result where the pharmacy intervenes for a rejected claim and submits a modified prescription claim that subsequently is accepted by the patient’s insurance provider”.  The applicant’s representative then directs the Examiner to their specification at paragraph [0004].  Applicant’s representative then states that Official Notice of this fact is improper because it prohibited under the Federal Circuit’s decision in Jn re Zurko. (258 F.3d 1379, 1385 (2001)).
In response, Bratton et al disclose various entities connected to a pharmacy system.  Data are being communicated among the various entities.  See figures 1 and 2 of Bratton et al.  The calculation of an effective savings estimate has been discussed in the rejection below.  Transmitting any type of data to any or among the entities would have been as desired by the entities.  The arguments presented by the applicant appears to center in the advantages of transmitting the effective savings estimate to the pharmacy system.  The applicant should present their arguments in relation to features or limitations absent or not suggested in the prior art.  The Applicant is reminded that arguments regarding the advantages of an invention are secondary considerations that the Examiner would consider.  
As such, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (1e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to a judicial exception (1e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claims 1-15 and 17-18 are directed to a method.  Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claim 1 as an example recites :
connecting to a pharmacy system, the pharmacy system configured to store electronic claim submission data;
extracting electronic claim submission data from the pharmacy system;
storing extracted electronic claim submission data in a first database;
detecting if extracted electronic claim submission data includes a rejected claim, where a rejected claim is a claim rejected by a payor;
monitoring the rejected claim; and
responsive to detecting that the rejected claim is resubmitted by the pharmacy system and   accepted by the payor, calculating an effective savings estimate,
and transmitting the effective savings estimate to the pharmacy.

2. The method of Claim 1, wherein the pharmacy system includes a second database configured to store electronic claim submission data.
Claim 2 merely recites the storing of data.

3. The method of Claim 2, wherein the second database is a structure query language database.
5. The method of claim2 recites: extracting electronic claim submission data from the pharmacy system by applying structure query language scripts; and storing extracted electronic claim submission data in the first database.
Claims 3 and 5 merely recite a generic known process to store and or retrieve data from a memory.

4. The method of Claim 2, wherein the first database connects to the second database using a server-to-server connection.
Claim 4 recites a generic known process of connecting to databases or computerized systems.

6. The method of Claim 1, wherein the pharmacy system includes a text-based file configured to store electronic claim submission data.

7. The method of Claim 6 further comprising: extracting electronic claim submission data from the text-based file; and storing extracted electronic claim submission data in the first data base.
Claims 6 and 7 merely recite a generic known process of extracting and storing data to a file or storage area for later retrieval and or processing.

8. The method of Claim 1, wherein detecting the rejected claim further comprises identifying a reject code associated with the rejected claim.
9. The method of Claim 8, wherein the reject code corresponds to a reject cause.
Claims 8 and 9 recite a rejecting a claim based on a code which is a known and generic claim analysis procedure. This is similar to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

10. The method of Claim 1, wherein monitoring the rejected claim further comprises comparing a prescription number and a dispense date of the rejected claim to electronic claim submission data including a plurality of prescription claims each having a prescription number and a dispense date.

Claim 10 recites a comparison process of dates and numbers which can be a mental and or manual process.
11. The method of Claim 1, wherein calculating the effective savings further comprises:
calculating a cost of the rejected claim without insurance applied;
calculating a cost of an accepted claim with insurance applied; and
determining a difference between the cost of the rejected claim without insurance
applied and the cost of the accepted claim with insurance applied.
Claim 11 merely recites a mathematical concept.
12. The method of Claim 11, wherein the rejected claim corresponds to an original prescription and the accepted claim corresponds to a modified prescription.
Claim 12 merely describes the type data used in the mathematical concept of claim 11.

13. The method of Claim 11, wherein the cost of the rejected claim without insurance applied is calculated by applying a discount factor to an average wholesale price of the original prescription.
14. The method of Claim 13, wherein the discount factor is a static variable consistently applied to each effective savings estimate calculation.
Claims 13 and 14 recite data to be used in the mathematical concept related to the business or  fundamental economic principle or practice as applied in claim 11.

15. The method of Claim 11, wherein the cost of the accepted claim with insurance applied is calculated by: extracting insurance information of the accepted claim from electronic claim submission data; and identifying a co-insurance and/or co-pay data element associated with the accepted claim.
Claim 15 merely recites a generic extraction process (the extraction of insurance data) from one file to another file or file format.

17. The method of Claim 16, wherein the transmitted effective savings estimate is displayed in a
readable format.
Claim 17 recites the displaying of data and displaying of data in a readable format.  The transmission and displaying of data are insignificant post solution activities which the Courts have found to be patent ineligible.

18. The method of Claim 1 further comprising calculating the effective savings estimate for an aggregate of resubmitted and accepted claims, wherein each claim correlates to at least one prescription and at least one payor.
Claim 18 merely recites a mathematical concept.

This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The judicial exception is not integrated into a practical application. In particular, the claimed “system” and “database(s)” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claimed system is also seen as a generic computer component for storing data.  Extracting data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed system and database are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.

The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.

Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Each claim taken as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  Accordingly, the claims are directed to an abstract idea.
These dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratton et al (US Pat. No. 10,331,855).
As per claims 1-6, Bratton et al disclose a system and method for approving a medical  prescription claim submitted by a pharmacy to an insurance for payment using a communication network.
See the abstract of Bratton et al. Accordingly, Bratton et al teach or disclose :
connecting to a pharmacy system, the pharmacy system configured to store electronic claim submission data, detecting if extracted electronic claim submission data includes a rejected claim, where 
a rejected claim is a claim rejected by a payor, monitoring the rejected claim, and responsive to detecting that the rejected claim is resubmitted by the pharmacy system and accepted by the payor. Applicant is
directed column 3, lines 12-60 of Bratton et al.
Bratton et al do not explicitly state:
“extracting electronic claim submission data from the pharmacy system;
storing extracted electronic claim submission data in a first database.
Bratton et al disclose providing communication of claim submission data between the pharmacy and the payor or insurance company.
Transferring of data by accessing a remote database using structured query language or scripts is old and well known in the art. It would have been obvious to one of ordinary skill in the art to use a structure query language in the system and method of Bratton et al in order to easily retrieve data and to  store the retrieved data into a file or another database for later processing.
Bratton et al do not explicitly state calculating an effective savings estimate.
Bratton et al further teach determining the price or cost of an alternate price for a generic drug contained in the prescription.
Bratton et al disclose comparing the submitted medication claim with the cost of an alternate medication to note a price difference. See column 4, lines 41-58 of Bratton. The claim is resubmitted based on a lower price.
In comparing the price contained in the prescription with the price of the alternate medications, a price difference would have been determined. If there is a reduced price, and effective savings estimate would have been acknowledged.
It would have been obvious to one of ordinary skill in the art to resubmit the claims by calculating an effective savings estimate in order to assure that the insurance company validate a rejected claim.
Bratton et al do not explicitly state transmitting the effective savings estimate to the pharmacy system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to transmit the effective savings estimate to the pharmacy system in order to provide the effective savings as part of the payment or refund of the medication. 

As per claims 7-9, the extracting and storing of data are discussed above. Bratton et al also discloses providing or identifying a reject coed associated with the rejected claim. See column 4, lines 44-58 of Bratton et al.

As per claim 10, most medical claims involving a medical prescription comprise a prescription number and a dispense date of a rejected claim.
Comparing a prescription number and a dispense date of the rejected claim to electronic claim submission data including a plurality of prescription claims each having a prescription number and a dispense date would have been obvious to one of ordinary skill in the art at the time the invention was made in order to assure that the price difference is correct.

As per claim 11, the teachings of Bratton et al are discussed above. Bratton et al do not explicitly state the effective savings comprises:
calculating a cost of the rejected claim without insurance applied;
calculating a cost of an accepted claim with insurance applied; and
determining a difference between the cost of the rejected claim without insurance applied and the cost of the accepted claim with insurance applied.
It is well-known in the art that a customer with a prescription and also having an insurance coverage for prescriptions usually makes a determination of providing a payment for the prescription based on the lower cost of with the insurance being applied and/or without the insurance being applied. See further column 4, lines 41-58 of Bratton et al. A price difference would have been determined. The price difference is similar to the claimed “effective savings”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bratton et al by incorporating this teaching therein in order to allow a customer to pay a lower cost for a given medication contained in a prescription.

As per claim 12, Bratton et al discussed a modified prescription with a lower cost. See column 4, lines 41-58 of Bratton et al. 

As per claim 13, the teachings of Bratton et al are discussed above. Bratton et al do not explicitly state wherein the cost of the rejected claim without insurance applied is calculated by applying a discount factor to an average wholesale price of the original prescription. Bratton et al discuss providing a discount to their medications or to prescription. See column 7, lines 45-58 of Bratton et al.

As per claim 14, Bratton et al do not explicitly state the discount factor is a static variable consistently applied to each effective savings estimate calculation. Bratton et al discuss providing discount to medications or prescription drugs. See column 7, lines 45-58 of Bratton et al. The claimed discount factor would have been any desired variables as would have been desired and agreed by the entities of the overall system and method of Bratton et al. 

As per claim 15, the teachings of Bratton et al are discussed above. Bratton et al. do not explicitly state wherein the cost of the accepted claim with insurance applied is calculated by:
extracting insurance information of the accepted claim from electronic claim submission data, and identifying a co-insurance and/or co-pay data element associated with the accepted claim.

As per these claimed limitations, extracting data from a database or pharmacy has been discussed above. Determining the acceptance or rejection of an electronic insurance claim submission is taught by Bratton et al. Determining co-insurance and co-pay data elements for an insurance claim submission is discussed on column13, line 63 to column 14, line 12, and column 18, lines 7-27 of Bratton et al.

As per claim 17, displaying of effective savings estimate would have been obvious to one of ordinary skill in the art to do in order to provide viewing of the estimate to be applied as a part of a payment or refund of the medication.

As per claim 18, calculating the effective savings estimate is discussed above. Bratton et al teach that any number of claims can be processed more than one time. See column 7, lines 39-63 of Bratton et al. Providing for an aggregate of resubmitted and accepted claims, wherein each claim correlates to at least one prescription and at least one payor would have been obvious to one of ordinary skill in the art to do in the system and method of Bratton et al in order to provide a one time or accumulated payment or refund to a customer thus, reducing processing time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

February 28, 2022